EXHIBIT 10.19

 

EMPLOYMENT AGREEMENT

         EMPLOYMENT AGREEMENT dated as of June 1, 2003 (this "Agreement"),
between Medix Resources, Inc. (the "Company"), and Paul Hessinger (the
"Executive").

         RECITALS

         WHEREAS, the Company desires to employ the Executive and the Executive
desires to accept such employment by the Company on the terms and subject to the
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto agree as follows:

         1.        Employment.  The Company hereby employs the Executive as an
Executive Vice President, and the Executive hereby accepts such employment by
the Company, upon the terms and conditions hereinafter set forth.  The Executive
shall perform such services as the Chief Executive Officer of the Company or
such other person(s) as the CEO or the board of directors of the Company may
designate (collectively the "Supervising Persons"), shall in good faith
direct.  The Executive will work from his domicile and travel whenever needed to
company locations or other locations where work needs to be performed and will
not be expected to relocate.

         2.        Term.  Subject to the provisions for earlier termination
provided in this Agreement, the term of the Executive's employment shall
initially be for a twelve (12) month period commencing on the date hereof (the
"Effective Date"), and ending on May 31, 2004 (the "Initial Term").  Unless
either party, upon not less than 60 days' prior written notice to the other
before the end of the Initial Term, elects not to renew this Agreement, the
Executive's employment under this Agreement shall continue on the same terms and
conditions as set forth herein except for the twelve (12) month term.  Such 60
days' notice shall not be required with respect to any termination pursuant to
Sections 6, 7, 8 or 9 below and an election not to renew pursuant to this
Section 2 shall not constitute a Termination Without Cause (as defined herein)
for purposes of Section 8 and Section 11(b).  Such additional period of
employment is referred to herein as the "Additional Term" and, together with the
Initial Term, as the "Employment Period."

         3.        Duties.

                  (a)        During the Employment Period, the Executive shall
be employed as an Executive Vice President of the Company.  Such title may be
changed from time to time by the Company, so long as the Executive maintains the
substantially similar level of authority and responsibility. The Executive shall
serve under and report to the Supervising Persons.  The Company and each of
their direct or indirect subsidiaries, divisions, partnerships, limited
liability companies, joint ventures and affiliates are hereinafter referred to
collectively as the "Group."

                  (b)        During the Employment Period, the Executive shall
perform for the Company the services normally rendered by a similarly situated
executive, as well as such other services and duties commensurate with the
Executive's position with the Company as the Supervising Persons may
direct.  The Executive shall abide by the Company's and the Group's policies,
standards, rules and regulations (including without limitation any ethical rules
or standards) as in effect from time to time, and shall in all respects use his
best efforts to conform to and comply with the lawful directions and
instructions given to the Executive by the Supervising Persons.

                  (c)        During the Employment Period, the Executive shall:
(i) use his best efforts to perform the Executive's duties with efficiency,
diligence, care and conscientiousness; (ii) provide to the Supervising Persons
such information regarding the Group's business and operations as any of them
shall require; and (iii) at all times act consistently with the Executive's
duties and obligations to the Company and the Group and use the Executive's best
efforts to promote and serve the interests of the Company and the Group.

         4.        Time to be Devoted to Employment. During the Employment
Period, the Executive shall devote the Executive's full business time, attention
and energies exclusively to the business of the Company and the Group and shall
not engage in any other business, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; provided, however, the Executive may
own up to 5% of the capital stock of any entity that is publicly-traded on a
U.S. national stock exchange or quotation system, so long as the Executive does
not control, directly or indirectly, through one or more entities or groups
(whether formal or informal), the voting or disposition of greater than 5% of
the aggregate beneficial ownership interest of any such entity. The Executive
will be permitted to conduct public speaking engagements for which he will be
paid and that compensation will accrue in total to the Executive.  With prior
approval by the Group, limited to no more than 8 person hours in any given
month, advisory activity for another firm or individual that has no competitive
relationship to the Company, or any party that the Company may seek to have a
working relationship, may be undertaken by The Executive.  Either activity will
only be considered if there is no potential for impact to the time to be devoted
to employment by the Executive.

         5.        Compensation; Benefits and Reimbursement.  For all services
rendered by the Executive in any capacity during the Employment Period,
including, without limitation, services as an officer, director or member of any
committee of the Company or any member of the Group, the Executive shall be
compensated as follows (subject, in each case to the provisions of Sections 6-10
below):

                  (a)        During the Employment Period, the Company shall
pay, or cause to be paid, to the Executive a base salary (the "Base Salary") at
a rate of $200,000 on an annualized basis, which shall be payable in accordance
with the customary payroll practices of the Company.

                  (b)        The Company shall pay, or cause to be paid, to the
Executive a bonus of $25,000 payable on or before December 10, 2003 and an
additional bonus of $25,000 on or before June 10, 2004; provided, however, that
the Executive must be employed by the Company at the end of the month prior to
the time such bonus payment is due in order to be entitled to such bonus
payment.

                  (c)        During the Employment Period, the Executive shall
be entitled to the following:

                            (i)        participation in the Company's and/or the
Group's pension and benefit plans (excluding severance plans, if any, during the
Initial Term) as the Company and/or the Group generally maintains from time to
time during the Employment Period for the benefit of its similarly situated
employees, in each case subject to the eligibility requirements and other terms
and provisions of such plans or programs; provided, however, the Company and/or
the Group may modify or discontinue any such benefits, plans or programs and
change employee contribution amounts to benefit costs without notice in its
discretion.  

                           (ii)        reimbursement for all reasonable and
necessary out-of pocket expenses incurred in the ordinary course of the
Executive's employment during the Employment Period, including travel and
entertainment expenses, according to the Company's expense account and
reimbursement policies in place from time to time and provided that the
Executive shall submit appropriate documentation sufficient for tax purposes to
substantiate the expenditure as an income tax deduction.  Each such expenditure
shall be reimbursable only if it is of a nature qualifying it as a proper
deduction on the federal and state income tax returns of the Company, or with
the prior approval of the Company.  Further, the Executive must obtain the prior
consent of the Company with respect to any single expense in excess of $2,500 or
any aggregate expenses which exceed $10,000 in any one month period.

                           (iii)        within ten (10) business days after the
later of: (a) the Effective Date, or (b) the date this Agreement is executed by
both the Executive and the Company, the Company shall grant the Executive an
option to purchase 320,000 shares of the Company's common stock, par value
$0.001 per share, of which 80,000 shares shall vest upon the date of the grant
and 80,000 shares shall vest on each of September 30, 2003, December 31, 2003
and March 31, 2004 (the "Options").  The Options shall be granted pursuant to
the Company's 1999 Stock Option Plan (as may be amended, modified, or replaced,
or any new stock option plan of the Company, the "Stock Option Plan") and the
Company and the Executive shall execute and deliver an Option Agreement (the
"Option Agreement") in accordance with the Stock Option Plan.  The Company's
Board of Directors or Stock Option Plan administrator, as applicable, shall
determine, in its sole discretion, the exercise prices and the duration of the
terms of the Options.  The vesting of the Options is subject to the Executive
being employed by the Company at such times.  Except as otherwise set forth
herein, the Options shall be granted pursuant to, and shall governed by, the
Stock Option Plan.  All other terms and conditions relating to the Options shall
be as set forth in the Option Agreement.       

                           (iv)        During the Employment Period, the
Executive will accrue vacation at the rate of 1.25 days for each full month
worked, up to a maximum of fifteen (15) days per year.    Vacation accruals may
not exceed twenty (20) days (the “Maximum Accrual”).  Accordingly, once the
Maximum Accrual is reached, all further vacation accruals will cease.  Vacation
accruals will recommence after Executive has taken vacation and his vacation
accrual has dropped below the Maximum Accrual.  To the extent this Section
5(c)(v) conflicts with any Company policy, the provisions hereof shall prevail.

                  (d)        At the outset of the Employment Period, the Company
shall pay, or cause to be paid, to the Executive an amount equal to 15 month's
of benefits coverage under COBRA, which shall not exceed $20,000 in the
aggregate.

         6.        Involuntary Termination.

                  (a)        To the extent permitted by law, in the event of the
Executive's physical or mental disability which prevents the Executive from
performing the services required to be performed by the Executive under this
Agreement for a period of at least one hundred twenty (120) consecutive days or
one hundred fifty (150) non-consecutive days in any twelve (12) month period
(such condition being herein referred to as a "Disability"), the Company may, at
its option, terminate this Agreement and the Executive's employment hereunder,
effective upon giving the Executive notice to that effect.  In the event of a
dispute as to the Executive's ability to perform the Executive's duties, the
Company may refer the same to a licensed practicing physician of the Company's
choice, and the Executive agrees to submit to such non-invasive tests and
examination as such physician shall deem appropriate.

                  (b)        If the Executive dies during the Employment Period,
this Agreement and the Executive's employment hereunder shall be deemed to be
terminated as of the date of Executive's death (such termination, as well as a
termination for Disability under Section 6(a) above being referred to herein as
an "Involuntary Termination").

         7.        Termination For Cause.  The Company may terminate this
Agreement and the employment of the Executive hereunder at any time during the
Employment Period for Cause (as defined below) by giving the Executive written
notice of such termination, which termination shall take effect immediately upon
receipt of such notice (a "Termination for Cause").  For the purposes of this
Agreement, "Cause" shall mean:

                  (a)        any material breach of the Executive's obligations
under this Agreement, if such breach is not cured within ten (10) days after
written notice from the Company describing the alleged breach; provided,
however, a breach of Sections 12, 13, 14 or 17 shall not be subject to any cure
period;

                  (b)        gross incompetence, willful misconduct or willful
neglect in the execution of the Executive's duties hereunder;

                  (c)        fraud, misappropriation, theft, gross malfeasance
or willful dishonesty on the part of Execution in connection with the
performance of his duties to the Company or otherwise in his dealings or
arrangements with the Company, any member of the Group or any of its or their
respective clients, customers, suppliers or vendors;

                  (d)        conviction of the Executive of a felony or a crime
involving moral turpitude;

                  (e)        (i) violation of the Executive's fiduciary
obligations to the Company or (ii) conduct by the Executive which is
inconsistent with the Executive's position and which results or is reasonably
likely to result, in an adverse effect (financial or otherwise) on the business
or reputation of the Company or any other member of the Group;

                  (f)        repeated or continued absence from work during
normal business hours for reasons other illness, incapacity or permitted
vacation; or

                  (g)        violation by the Executive of any of the material
policies, rules, regulations, standards or practices of the Company or the Group
in place from time to time; provided, however, if such violation is subject to
cure (as reasonably determined by the Company), the Executive shall have fifteen
(15) days to cure such violation after written notice thereof from the Company.

         8.        Termination Without Cause.  The Company may terminate this
Agreement and the employment of the Executive hereunder, for no reason or any
reason whatsoever (other than for Cause), at any time upon ninety (90) days'
prior written notice (or payment of ninety (90) days Base Salary in lieu of
notice) to the Executive (a "Termination Without Cause").

         9.        Voluntary Termination.  The Executive may terminate this
Agreement and his employment with the Company hereunder at any time by giving
ninety (90) days' prior written notice of termination to the Company; provided,
however, that the Company reserves the right to accept the Executive's notice of
termination and to accelerate such notice and make the Executive's termination
effective immediately, or on any other date prior to the Executive's intended
last day of work as the Company deems appropriate.

         10.        Expiration of Initial Term.  This Agreement and the
Executive's employment hereunder shall automatically terminate upon the
expiration of the Initial Term, provided that either party shall have given
notice of non-renewal in accordance with the terms and provisions of Section 2
above.

         11.        Effect of Termination.

                  (a)        Upon any termination of this Agreement and the
employment of the Executive whether pursuant to any of Sections 6, 7, 8, 9 or 10
hereof or otherwise, neither the Executive nor Executive's beneficiaries or
estate shall have any further rights or claims against the Company or the Group
under this Agreement or otherwise, except as hereinafter set forth in this
Section 11 and the right to receive any benefits to which the Executive is
entitled to pursuant to any Federal state or local laws, including, without
limitation, COBRA laws:

                           (i)        the unpaid portion of the Base Salary
provided for in Section 5(a) above to the effective date of termination; and

                           (ii)        reimbursement for any expenses for which
the Executive shall not have theretofore been reimbursed as provided in Section
5(c)(ii) above.

                  (b)        In the event of a Termination Without Cause during
the Initial Term pursuant to the terms of Section 8 hereof, the Executive shall
be entitled to receive, in addition to the amounts set forth in Section 11(a)
above, the Base Salary (less any applicable withholding or similar taxes) at the
rate in effect hereunder on the date of such termination, periodically in
accordance with the Company's customary payroll practices, for a period which is
the lesser of (i) three (3) months or (ii) the effective date of termination to
the last day of the Initial Term. Further, in the event of a Termination Without
Cause pursuant to the terms of Section 8 hereof during calendar year 2005 and
the Loan Origination Milestone was achieved on or before the end of the Initial
Term, the Executive shall be entitled to receive, in addition to the amounts set
forth in Section 11(a) above, the greater of: (a) the amount of severance to
which the Executive is eligible pursuant to any Company or Group severance plan,
if any, in place at the time of such termination, or (b) the Base Salary (less
any applicable withholding or similar taxes) at the rate in effect hereunder on
the date of such termination, periodically in accordance with the Company's
customary payroll practices, for a period which is the lesser of (i) three (3)
months or (i) the effective date of termination to December 31, 2005. If the
Executive accepts other employment or engages in Executive's own business during
the period in which he receives payments pursuant to this Section 11(b), the
Executive shall forthwith notify the Company and the Company shall be entitled
to set-off from amounts due the Executive under this Section 11(b) the amounts
earned by the Executive in respect of such other employment or business
activity.  The Executive will be required to certify on a monthly basis as to
any such other income and the Company shall be entitled to review a copy of the
Executive income tax return(s) covering the periods in question.  As a condition
precedent to the receipt of the payments described in this Section 11(b), the
Executive shall be required to execute a general release of all claims against
the Company, each member of the Group, and their respective officers, directors,
shareholders, administrators, fiduciaries, partners, members, employees,
representatives, agents and attorneys arising out of the Executive's employment,
the termination of the Executive's employment or otherwise, including, but not
limited to, any claim of discrimination under state, federal or local law. It is
specifically understood and agreed that, in the event of a Termination Without
Cause following December 31, 2005 or in the event of a Termination Without Cause
during calendar year 2005 following the failure to achieve the Loan Origination
Milestone on or before the expiration of the Initial Term, the Company's
obligations to the Executive shall be limited to those set forth in 11(a).

         12.        Confidentiality and Non-Disclosure.

                  (a)        The Executive recognizes that, as a valued employee
of the Company, Executive occupies a position of trust with respect to business
information of a secret, proprietary or confidential nature that is the property
of the Company and/or the Group and which has been or will be used by or
imparted to Executive from time to time in the course of the performance of
Executive's duties hereunder.  Executive acknowledges and agrees that such
Confidential Information (as defined below) are important, material and
confidential trade secrets and proprietary information of the Company and/or the
Group, and materially affect the successful conduct of the Company's and/or the
Group's business and its goodwill. Executive therefore agrees that:

                           (i)        The Executive shall use Confidential
Information only in the good faith performance of the Executive's duties
hereunder. The Executive shall not at any time during the Employment Period or
thereafter, directly or indirectly, use Confidential Information for the
Executive's personal benefit, for the benefit of any other individual or entity,
or in any manner adverse to the interests of the Company, the Group or its or
their respective clients and customers;

 

                           (ii)        The Executive will not, directly or
indirectly, disclose Confidential Information at any time (during or after the
Employment Period) except to authorized Company personnel;

 

                           (iii)        The Executive will safeguard
Confidential Information by all reasonable steps and abide by all policies and
procedures of the Company and the Group in effect from time to time regarding
storage, copying and handling of documents; and

 

                           (iv)        Promptly on the termination of
Executive's employment for whatever reason or otherwise on demand, the Executive
shall return (or in the event of Executive's death, Executive's personal
representative shall return) to the Company any and all materials, substances,
models, software, prototypes, documents and the like containing and/or relating
to Confidential Information, together with all other property of the Company,
the Group and its and their respective customers and clients.  The Executive
shall not retain any copies or reproductions of correspondence, memoranda,
reports, notebooks, drawings, photographs, databases, diskettes, or other
documents or electronically stored information of any kind relating to the
business, potential business of affairs of the Company, the Group and its and
their respective clients and customers.  

 

                  (b)        "Confidential Information" means and includes (i)
all knowledge, documents, information, data and material concerning the Company
and the Group or any of their respective businesses, operations, affairs or
financial condition, and (ii) all information that has been disclosed to the
Company by any third party under an agreement or circumstances requiring such
information to be kept confidential.  Confidential Information shall include,
without limitation, the names, procedures, projects, rates, fees, and practices
of the Company and its clients; pricing information relating to the Company and
its vendors and suppliers; compensation paid to employees and other terms of
employment; proprietary software and programs; financial or research models or
processes and related data; and financial information concerning the Company and
of the Group.  Confidential Information shall not include (i) information that
is in the public domain through no fault of Executive; (ii) information
published or disseminated by the Company in the ordinary course of business
without restriction; and (iii) information received from a third party not under
an obligation to keep such information confidential and without breach of this
Agreement by Executive.

                  (c)        The terms and provisions of this Section 12 shall
survive the termination of this Agreement and the Executive's employment
hereunder.

 

         13.        Non-Solicitation and Non-Competition.

                  (a)        The Executive acknowledges and understands that, in
view of the position that the Executive will hold as an employee of the Company,
the Executive's relationship with the Company and the Group will afford the
Executive extensive access to Confidential Information of the Company and the
Group.  The Executive therefore agrees that during the course of the Executive's
employment with the Company or any member of the Group and for a period of
twelve (12) months after termination of the Executive employment with the
Company or any member of the Group (for any reason or no reason) (collectively,
“Restricted Period”), the Executive shall not in any State within the United
States of America that the Company or the Group then conducts or proposes to
conduct business, either directly or indirectly, as an owner, stockholder,
member, partner, joint venturer, officer, director, consultant, independent
contractor, agent or employee, engage in any business or other commercial
activity which is engaged in or is seeking to engage in a “competitive
business”.  As used in this Agreement, the term “competitive business” shall
mean any individual or enterprise engaged in making loans to individuals which
are collateralized by life insurance policies.

                  (b)        During the Restricted Period, the Executive shall
not, directly or indirectly, either on the Executive's on behalf or on behalf of
any other individual or commercial enterprise: contact, communicate, solicit or
transact any business with or assist any third party in contracting,
communicating, soliciting or transacting any business with (i) any of the
customers or clients of the Company or any other member of the Group, (ii) any
prospective customers or clients of the Company or any other member of the Group
being solicited at the time of the Executive's termination, or (ii) any
individual or entity who or which was within the most recent twelve (12) month
period a customer or client of the Company or any other member of the Group, for
the purpose of inducing such customer or client or potential customer or client
to be connected to or benefit from any competitive business or to terminate its
or their relationship with the Company or any other member of the Group.

                  (c)        The Executive further agrees that during the
Restricted Period, the Executive will not, directly or indirectly (including
without limitation through the use of "headhunters", recruiters or other
employment agencies) or by action in concert with others, solicit, recruit or
otherwise induce or influence (or seek to induce or influence) any person or
entity who or which is or will be hereafter employed or engaged (as an employee,
agent, independent contractor or otherwise) by the Company or the Group to
terminate its, his or her employment or engagement with the Company or the
Group. This restriction includes that Executive will not (i) disclose to any
third party the names, backgrounds or qualifications of any of the Company's or
the Group's employees or agents, or otherwise identify them as potential
candidates for employment or engagement; or (ii) participate in any
pre-employment interviews with any such employee or agent.

                  (d)        The terms and provisions of this Section 13 shall
survive the termination of this Agreement and the Executive's employment
hereunder.

         14.        Inventions.

                  (a)        The Executive will disclose promptly and fully to
the Company and to no one else: (i) all procedures, inventions, developments,
ideas, improvements, discoveries, works, modifications, processes, software
programs, works of authorship, documentation, formulae, techniques, designs,
methods, trade secrets, technical specifications and technical data,
suggestions, proposals, know-how and show-how, concepts, expressions or other
developments whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection) made, authored, devised, developed, discovered, reduced to
practice, conceived or otherwise obtained by the Executive ("Inventions”),
solely or jointly with others, during the course of the Executive's employment
with the Company which (a) are related to the business of the Company or the
Group, any of the products or services being researched, developed, distributed,
manufactured or sold by the Company or the Group, or the demonstrably
anticipated products or services of the Company of the Group or which may be
used in relation with any of the foregoing or (b) result from tasks assigned to
the Executive by the Company; and (ii) any Invention made using the time,
materials or facilities of the Company or the Group, even if such Invention does
not relate to the business of the Company or the Group.  The determination as to
whether an Invention is related to the business of the Company or the Group
shall be made solely by an authorized representative of the Company. The
“business of the Company or the Group” as used in this Section 14 includes the
actual business currently conducted by the Company or any member of the Group,
as well as any business in which the Company demonstrably proposes to engage
during the Employment Period.  The Executive agrees that all such Inventions
listed above and the benefits thereof are and shall immediately become the sole
and absolute property of the Company from conception, as “works made for hire”
(as that term is used under the U.S. Copyright Act of 1976, as amended) or
otherwise.  The Executive shall have no interest in any Inventions.  To the
extent that title to any Inventions or any materials comprising or including any
Invention does not, by operation of law, vest in the Company, the Executive
hereby irrevocably assigns to the Company all of the Executive's right, title
and interest, including, without limitation, tangible and intangible rights such
as patent rights, trademarks and copyrights, that the Executive may have or may
acquire in and to all such Inventions, benefits and/or rights resulting
therefrom, and agrees promptly to execute any further specific assignments
related to such Inventions, benefits and/or rights at the request of the
Company.  The Executive also hereby assigns to the Company, or waives if not
assignable, all of the Executive's “moral rights” in and to all such Inventions,
and agrees promptly to execute any further specific assignments or waivers
related to moral rights at the request of the Company.  

 

                  (b)        The Executive agrees to assist the Company
(including without limitation, signing all documents and supplying all
information such as disks, code, print outs and descriptions that the Company
may deem necessary or desirable) without charge for so long as the Executive is
an employee of the Company and for as long thereafter as may be necessary (but
at the Company's expense if the Executive is no longer an employee of the
Company):  (1) to apply, obtain, register and renew for, and vest in, the
Company's benefit alone (unless the Company otherwise directs), patents,
trademarks, copyrights, mask works, and other protection for such Inventions in
all countries, and (2) in any controversy or legal proceeding relating to
Inventions.  In the event that the Company is unable to secure the Executive's
signature after reasonable effort in connection with any patent, trademark,
copyright, mask work or other similar protection relating to an Invention, the
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Executive's agent and attorney-in-fact, to
act for and on the Executive's behalf and stead to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, trademarks, copyrights, mask works or other
similar protection thereon with the same legal force and effect as if executed
by the Executive.  The Executive agrees and understands that compliance with the
covenants and agreements contained in this Section 14 is not conditioned upon
the payment of any additional or special consideration.

         (c)        The obligations of this Section 14 shall continue beyond the
termination of this Agreement and the Executive's employment with the Company,
whether or not the Inventions are patentable or registrable under copyright,
trademark or similar statutes or subject to analogous protection, if conceived
or made by the Executive during the Employment Period and shall be binding upon
the Executive and his assigns, executors, administrators and other legal
representatives.  For purposes of this Agreement, any Invention relating to the
business of the Company or the Group upon which the Executive files patent
applications or seeks analogous protection or which is otherwise disclosed to
the Company within one (1) year after the termination of this Agreement shall be
presumed to relate to an Invention conceived by Executive during the Employment
Period, subject to proof to the contrary by good faith, written and duly
corroborated records establishing that such Invention was conceived and made by
the Executive after termination of his employment by the Company and that no
Confidential Information was utilized by Executive with respect to that
Invention.

         15.        Extraordinary Relief. The Executive acknowledges and
understands that the provisions of Sections 12, 13, 14 and 17 of this Agreement
are of a special and unique nature that are reasonably necessary to protect the
legitimate business interests of the Company and the Group, the breach of which
would cause the Company and/or the Group irreparable injury, and  which cannot
adequately be compensated for in damages by an action at law.  The Executive
further acknowledges that the restrictions set forth in Section 13 will not
prevent the Executive form earning a livelihood during the Restricted
Period.  In the event of a breach or threatened breach by the Executive of any
provision of such Sections, the Company or the Group may seek an injunction
restraining the Executive from such actual or threatened breach, and shall not
be required to post a bond or to prove that irreparable injury would result from
the alleged breach of the aforesaid Sections. Nothing contained herein shall be
construed as prohibiting the Company or the Group from pursuing any other
remedies (including, without limitation, an action for damages) available for
any actual or threatened breach of this Agreement, and the pursuit of any
injunction or any other remedy shall not be deemed an exclusive election of such
remedy. Further, in addition to any other rights or remedies available to the
Company or the Group, in the event that the Company makes a good faith
determination that the Executive breached his obligations under Sections 12, 13,
14 or 17, any outstanding obligations of the Company hereunder shall immediately
terminate.  The Executive shall reimburse the Company for all reasonable costs
and expenses (including, without limitation, reasonable attorneys' fees and
expenses) incurred in connection with the enforcement of Sections 12, 13, 14 and
17 if it is determined that the Company and/or the Group was entitled to such
relief.  The restrictions and limitations herein regarding non-disclosure,
non-solicitation, non-disparagement and inventions are in addition to, and not
in derogation of, applicable law with respect to non-disclosure,
non-solicitation, non-competition and inventions in general.  All time periods
in this Agreement shall be computed by excluding from such computation any time
during which the Executive is in violation of any provision of this Agreement
and any time during which there is pending in any court of competent
jurisdiction or arbitration forum  any action (including any appeal from any
final judgment) brought by any person, whether or not a party to this Agreement,
in which action the Company or the Group seeks to enforce the agreements and
covenants in this Agreement or in which any person contests the validity of such
agreements and covenants or their enforceability or seeks to avoid their
performance or enforcement which is determined adversely against the Executive
or such other party.

         16.        Assistance in Litigation.  Executive shall, upon reasonable
notice, furnish such information and proper assistance to the Company and the
Group as it may reasonably require, at the expense of the Company and the Group,
in connection with any litigation in which it is, or may become, a party either
during or after the Employment Period.

         17.        No Disparagement. The Executive shall not, except in
connection with a legal proceeding or order (including a proceeding relating to
this Agreement), from and after the date hereof, regardless of the expiration or
termination of this Agreement, make any (i) statement to any person or entity
which has a business relationship with the Company or the Group or (ii) public
statement, in each instance, that criticizes, ridicules, disparages or is
derogatory of the Company or the Group, or any of their respective stockholders,
investors, officers, directors, agents or employees or any of their products,
services or procedures, whether or not such disparaging or derogatory statements
are true.  The provisions of this Section 17 shall survive the termination of
this Agreement and the Executive's employment hereunder.

         18.        Notices.  All notices, claims, certificates, demands and
other communications hereunder shall be in writing and sent by facsimile
transmission or e-mail, by nationally-recognized overnight courier, delivered
personally, or mailed (by registered or certified mail, return receipt requested
and postage prepaid), as follows:

         if to the Executive, to:

          

         The address as provided by the Executive to the Company

          

         with a copy to such person or entity as the Executive shall from time
to time request by notice to the Company;

          

         if to the Company:

          

         Medix Resources, Inc.

         420 Madison Avenue

         Suite 1830

         New York, New York 10170

         Tel:             (212) 697-2509

         Fax:            (212) 681-9817

         Attention:  Darryl R. Cohen

          

         with a copy to:

          

         Lowenstein Sandler

         65 Livingston Avenue

         Roseland, NJ 07068

         Tel:  (973) 597-2350

         Fax:  (973-597-2351

         Attention: Peter H. Ehrenberg, Esq.

          

or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance herewith.  Any such
notice or communication shall be deemed to have been delivered (a) in the case
of personal delivery, on the date of such delivery, (b) in the case of courier
delivery, upon receipt of confirmation of delivery, (c) in the case of telecopy
transmission or e-mail, upon confirmation of receipt by hardcopy and (d) in the
case of mailing, on the fifth business day following posting.

         19.        Entire Agreement; Severability.  This Agreement and the
other writings referred to herein or delivered pursuant hereto which form a part
hereof contain the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous arrangements,
agreements or understandings (whether written or oral) with respect thereto.  In
the event that any one or more of this provisions contained in this Agreement
shall be deemed by a court of competent jurisdiction or arbitration panel to be
unenforceable in any respect, then such provision shall be deemed limited and
restricted to the extent that the court or arbitrator shall deem the provision
to be enforceable.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
hereof

         20.        Successors and Assigns; Assignment.  The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the Company and the Executive and their successors and permitted assigns.  This
Agreement is personal in its nature and neither party may assign or transfer
this Agreement or any rights or obligations hereunder, except that the Company
shall have the right to assign its rights hereunder to another member of the
Group.

         21.        Governing Law. Any and all actions or controversies arising
out of this Agreement or the Executive's employment, including, without
limitation, tort claims, shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to the principles of
conflict of laws.

         22.        Arbitration. Except with respect to either party's right to
seek injunctive and other equitable relief (including, without limitation, to
enforce the provisions of Sections 12, 13, 14 and 17), in consideration of the
Company employing Executive or continuing to employ Executive and the mutual
promises set forth herein, Executive and the Company agree, for themselves and
for their representatives, successors, and assigns, that any controversy or
claim arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or arising out of or relating in any
way to Executive's employment with Company or termination thereof, shall be
submitted to and settled by final and binding arbitration in New York, New York,
before a single arbitrator, in accordance with the procedures required under New
York law.

                  (a)        To the extent not inconsistent with law, the
following will govern any arbitration hereunder:

                           (i)        The National Rules for the Resolution of
Employment Disputes of the American Arbitration Association will apply.   The
arbitrator may award any form of remedy or relief (including injunctive relief)
that would otherwise be available in court, consistent with applicable
laws.  Any award pursuant to said arbitration shall be accompanied by a written
opinion of the arbitrator setting forth the reason for the award.  The award
rendered by the arbitrator shall be conclusive and binding upon the parties
hereto, and judgment upon the award may be entered, and enforcement may be
sought in, any court of competent jurisdiction. (ii)                        The
Company shall bear the costs of the arbitrator and forum fees and each party
shall bear its own respective attorney fees and all other costs, unless
otherwise required or allowed by law and awarded by the arbitrator, provided
further that if any matter of dispute raised by a party or any defense or
objection thereto was unreasonable, the arbitrator may assess, as part of the
arbitration award, all or any part of the arbitration expenses (including
reasonable attorney's fees) of the other party and the arbitration fees against
the party raising such unreasonable matter of dispute or defense or objection
thereto.

 

                  (b)        This pre-dispute resolution agreement covers all
matters directly or indirectly related to Executive's recruitment, employment,
or termination of employment by the Company, including, but not limited to,
alleged violations of Title VII of the Civil Rights Act of 1964, sections 1981
through 1988 of Title 42 of the United States Code and all amendments thereto,
Employee Retirement Income Security Act of 1974 ("ERISA"), the Americans with
Disabilities Act of 1990 ("ADA"), the Age Discrimination in Employment Act of
1967 ("ADEA"), the Older Workers Benefits Protection Act of 1990 ("OWBPA"), the
Fair Labor Standards Act ("FLSA"), the Occupational Safety and Health Act
("OSHA"), the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"),
the New York Human Rights Laws, the New York City Human Rights Laws, the Texas
Commission on Human Rights Act, the Utah Anti-Discrimination Act and any and all
claims under federal, state, and local laws against employment discrimination or
otherwise pertaining to the Executive's employment or termination thereof, but
excluding Worker's Compensation Claims.

                  (c)        In the event that either party files, and is
allowed by the courts to prosecute, a court action against the other, the
plaintiff in such action agrees not to request, and hereby waives such party's
right to a trial by jury.

                  (d)        THE EXECUTIVE AND THE COMPANY UNDERSTAND THAT,
ABSENT THIS AGREEMENT, THEY WOULD HAVE THE RIGHT TO SUE EACH OTHER IN COURT AND
THE RIGHT TO A JURY TRIAL, BUT, BY THIS AGREEMENT, THEY GIVE UP THOSE RIGHTS AND
AGREE TO RESOLVE ANY AND ALL GRIEVANCES BY ARBITRATION.

         23.         Waivers.  The provisions of this Agreement may not be
waived, temporarily or permanently, except pursuant to a writing executed by the
party against whom enforcement of such waiver would be sought.  The waiver by
any party of a breach of this Agreement shall not operate or be construed as a
waiver of any subsequent breach.

         24.        Amendments; Modifications.  The terms and provisions of this
Agreement may not be modified or amended without the written agreement of each
of the parties.

         25.        Counterparts.  This Agreement may be executed in any number
of counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.  Delivery of an executed counterpart by facsimile shall be equally as
effective as delivery of an manually executed counterpart.

         26.        Headings.  The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meanings or interpretations of this Agreement.

         27.        Survival.  The representations, warranties, covenants and
agreements of the parties hereto shall survive any cancellation, termination,
rescission, amendment, modification or expiration of this Agreement and any
termination of the Executive's employment with the Company for any reason.

         28.        Indemnification.  The Executive shall be entitled to
indemnification in his capacity as an officer of the Company as provided in the
Company's organizational documents and applicable law.

         29.        Executive's Ability to Contract for the Company.  The
Executive shall not have the right to make any contracts or commitments for or
on behalf of the Company or the Group, to sign or endorse any commercial paper,
contracts, advertisements, or instrument of any nature, or to enter into any
obligation binding the Company or the Group to the payment of money or
otherwise, except to the extent Executive is so authorized in writing.

         30.        Executive's Representations.  The Executive represents and
warrants that: (i) the Executive has the legal capacity to execute and perform
this Agreement; (ii) this Agreement is a valid and binding agreement enforceable
against the Executive according to its terms; (iii) the Executive is free to
enter into this Agreement and to perform each of its terms and covenants; (iv)
the Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing this Agreement, (v) the Executive's execution and
performance of this Agreement is not a violation or a breach of any other
agreement or understanding to which the Executive is a party or by which the
Executive may be bound; and (vi) the Executive shall not disclose to the Company
or any member of the Group or induce the Company or any member of the Group to
use any secret or confidential information belonging to others, including,
without limitation, the Executive's former employers. The Executive agrees to
indemnify and hold the Company and the Group harmless from any and all costs and
expenses, including attorney's fees, incurred by the Company and the Group as a
result of any breach by Executive of the representations and warranties set
forth in this Section 30.

 [Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the parties have duly executed and delivered this Employment
Agreement the date first above written.

 

MEDIX RESOURCES, INC.

 

 

By:               

      Name:   

      Title:   

 

EXECUTIVE

          

                           

         Name: Paul Hessinger